

	

		II

		109th CONGRESS

		1st Session

		S. 216

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of the Pottawatomi Nation in Canada for

		  settlement of certain claims against the United States.

	

	

		1.Settlement of certain

			 claims

			(a)Authorization

			 for paymentNotwithstanding any other provision of law, subject

			 to subsection (b), the Secretary of the Treasury shall pay to the Pottawatomi

			 Nation in Canada $1,830,000 from amounts appropriated under section 1304 of

			 title 31, United States Code.

			(b)Payment in

			 accordance with Stipulation for Recommendation of SettlementThe

			 payment under subsection (a) shall—

				(1)be made in

			 accordance with the terms and conditions of the Stipulation for Recommendation

			 of Settlement dated May 22, 2000, entered into between the Pottawatomi Nation

			 in Canada and the United States (referred to in this Act as the

			 Stipulation for Recommendation of Settlement); and

				(2)be included in

			 the report of the Chief Judge of the United States Court of Federal Claims

			 regarding Congressional Reference No. 94–1037X, submitted to the Senate on

			 January 4, 2001, in accordance with sections 1492 and 2509 of title 28, United

			 States Code.

				(c)Full

			 satisfaction of claimsThe payment under subsection (a) shall be

			 in full satisfaction of all claims of the Pottawatomi Nation in Canada against

			 the United States that are referred to or described in the Stipulation for

			 Recommendation of Settlement.

			(d)NonapplicabilityNotwithstanding

			 any other provision of law, the Indian Tribal Judgment Funds Use or

			 Distribution Act (25

			 U.S.C. 1401 et seq.) does not apply to the payment under

			 subsection (a).

			

